DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claims 1, 3-5, 7-10 and 12-22 are pending. Group I, claims 1, 3-5, 7-12 and 22, drawn to a method of metabolically enhancing T cells by introducing CAR and bispecific antibodies have been elected without traverse therefore claims 13-17 and 19-21 are withdrawn as directed to non-elected subject matter. Claim 18 is withdrawn as drawn to a “use of product”. 
The instant application is a 371 filing of PCT/US16/49087 filed 8/26/2016 which claims priority to provisional application 62/211,311 filed 8/28/2015.  

Information Disclosure Statement
An information disclosure statement filed 12/20/2021 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  ).  Other documents under Foreign Patent Documents have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 
Response to Amendments
The amendments are sufficient to overcome the objections and all of the rejections under 35 USC 112, second paragraph. As well, the rejections under 35 USC 112, first and 35 USC 102 and 103 are overcome.  The basis of the new art is in the arguments the invention does not embody co-transduction of sequences encoding CAR and bispecific antibodies. It is noted that claim 10 requires transduction of the bispecific antibody and presumably secretion from the cell in order to arm it. The new art below considers these embodiments. The previous arguments are addressed by application of new art as the arguments were directed against co-transduction as taught by June et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung et al (WO 2016087245 EFD 12/1/2014) as evidenced by Shyer et al (Cell Research, 2020, pages 649-659). This is a new rejection.
The claims are drawn to a method of metabolically enhancing a tumor specific T cell. The  method comprises introducing a CAR into a T cell and thereafter “arming” the CAR T cell which is then stimulated to activate the intracellular signaling domain. 
Jung et al is drawn to methods designed to block unwanted T cell activation. In some embodiments, Jung et al teach a cell that has been separately administered a bispecific antibody and a CAR T cell. The CAR T  cell is made by transfection (see e.g. ¶00198).
[00101] As described above, bispecific antibody molecules and/or CAR modified T cells can be used in therapy. This therapy can be any therapy which is based on the engagement of T cells. Furthermore, any therapy directed at specific target cell associated antigens, involving engagement of T cells is meant by this term. For example, the therapy can be a therapy for treating a proliferatory disease or an autoimmune disease.

CAR T cells against CD19 (see e.g. ¶0096) and/or bispecific antibodies against CD3 are used (see e.g. ¶0004). The CAR T cell has a co-stimulatory domain comprising 4-1BB. Ligand binding activates the intracellular signaling pathway (see e.g. ¶0049). 
	Regarding the metabolic enhancement, the requirements for this property are not limited. The art teaches that by signaling, T cells are metabolic wherein if off target signaling is blocked, the metabolic state is enhanced as concerns cancer killing ability (see Shyer).
[00109] As outlined above, due to side-effects observed in T cell engaging
therapies, such therapy usually includes low-dosage applications and slow infusion
protocols of the bispecific antibody molecules and/or CAR modified T cells.
Therefore, a blocking-reagent used in the present invention may also be used to
increase the speed of the application of administered bispecific antibody molecules
and/or CAR modified T cells.
The antigen can be HER2 (see claim 3 of Jung et al). The bispecific antibody comprises anti-CD3 (see ¶0086). Regarding the nature of the bispecific antibody, Figure 5 demonstrates this structure. 

Claims 3, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (WO 2016087245 EFD 12/1/2014) as evidenced by Shyer et al (Cell Research, 2020, pages 649-659) as applied to claims 1, 7-9 and 22 above, and further in view of June et al (US WO 2014011988) and Waller and Boyer (Bone Marrow Transplantation (2000) 25, Suppl. 2, S20–S24). This is a new rejection.
June et al teach introducing nucleic acid into T cells to produce CAR T cells by electroporation of mRNA. One of the sequences is CAR which comprises an intracellular domain of 4-1BB and a CD19 antigen binding domain (see page 11, ¶1)
As well, CAR T cells are irradiated in order to inhibit proliferation to avoid GVHD (see Waller, page S21). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of electroporation to make the CAR T cells as well as irradiation of the T cells prior to administration. Such a modification would have resulted in a method encompassed by claims 3, 4, 10 and 12. As noted above: 1) Jung teach methods of administering CAR-T cells with bispecific antibodies with the goal of arming the CAR T cells as the goal is to modify targeting 2) June teach that CAR T cells for similar uses can be made by electroporation of mRNA and 3) Waller that irradiated T cells avoid GVHD. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with improved properties for therapeutic purposes. 

Claims 1, 4, 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (JACS, 2015, pages 2832-2835) or Morgan and Friedman (US 20170226216) in view of Brogdon et al (US 20140322275). This is a new rejection.
Kim as well as Morgan and Friedman teach use of combination therapy using CAR T cells with bifunctional molecules (see Kim et al abstract and Morgan and Friedman (¶0369). Kim teaches that to do so increases safety and specificity. The bispecific antibody of Morgan and Friedman is blinatumomab which binds CD3 and TAA. 
This mechanism could also be accomplished by using CAR T cells that are transduced with bispecific antibodies. This technology was known in the art. Brogdon teaches that CAR T cells can be transduced to improve their properties. (see e.g. ¶0367)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of transducing the CAR T cells with the bispecific antibodies. Such a modification would have resulted in a method encompassed by claims 1, 4, 8, 9 and 22. As noted above: 1) Morgan and Friedman teach combination therapy with CAR-T cells and bispecific antibodies 2)Kim teaches that combination therapy such as this is beneficial for safety and specificity and 3) Brogdon et al teach that CAR T cells can be transduced with molecules that enhance activity. This activity would be metabolic enhancement given the properties discussed above and would have led to the ability to co-localize the two components. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that co-delivery through the same cell would allow the CAR T cell to be armed as claimed by sequential introduction of nucleic acids. 

Claims 3, 5, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (JACS, 2015, pages 2832-2835) or Morgan and Friedman (US 20170226216) in view of Brogdon et al (US 20140322275) as applied to claims 1, 4, 8, 9 and 22 above, and further in view of June et al (US WO 2014011988) and Waller and Boyer (Bone Marrow Transplantation (2000) 25, Suppl. 2, S20–S24) and Junttila et al (Cancer Res, 2014, pages 5561-5571). This is a new rejection.
June et al teach introducing nucleic acid into T cells to produce CAR T cells by electroporation of mRNA. One of the sequences is CAR which comprises an intracellular domain of 4-1BB and a CD19 antigen binding domain (see page 11, ¶1) and the second bispecific antibodies directed to CD3 (see e.g. page 38). Effective bispecific antibodies with Her 2 are known in the art (see abstract of Junttila et al) 
As well, CAR T cells are irradiated in order to inhibit proliferation to avoid GVHD (see Waller, page S21). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of electroporation to make the CAR T cells with bispecific antibody wherein such bispecific antibody can comprise TAA binders such as HER2 as well as irradiation of the T cells prior to administration. Such a modification would have resulted in a method encompassed by claims 3, 5, 7, 10 and 12. As noted above: 1) Morgan and Friedman teach combination therapy with CAR-T cells and bispecific antibodies 2)Kim teaches that combination therapy such as this is beneficial for safety and specificity and 3) Brogdon et al teach that CAR T cells can be transduced with molecules that enhance activity 4)June teach that such methods can use mRNA electroporation techniques 5) Junttila teach that bispecific antibodies with HER2 are known in the art and 6) Waller teaches that irradiated T cells avoid GVHD. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with improved properties for therapeutic purposes. 


Conclusion
U.S. Patents 9,765,156 and 10,696,749 with common inventors are drawn to non-elected subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        g any